948 F.2d 782
292 U.S.App.D.C. 190
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Pamela JOSEPH, Appellant.
No. 89-3202.
United States Court of Appeals, District of Columbia Circuit.
Dec. 4, 1991.

1
Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. Williams, Circuit Judges

JUDGMENT
PER CURIAM

2
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


3
ORDERED AND ADJUDGED that Joseph's conviction be affirmed.   Joseph concedes that under the law of this circuit, an encounter between a police officer and a citizen does not become a seizure merely because the officer informs the citizen that he is a narcotics agent and requests permission to search the citizen's bag after the citizen has denied possessing drugs.   See United States v. Maragh, 894 F.2d 415, 419 (D.C.Cir.), cert. denied, 111 S.Ct. 214 (1990);   United States v. Winston, 892 F.2d 112, 117 (D.C.Cir.1989).   Although Joseph urges us to reject this rule as inconsistent with  Florida v. Royer, 460 U.S. 491 (1983), we decline to do so.  Maragh and Winston are not inconsistent with Royer, in which the Supreme Court held that a citizen was seized "when the officers identified themselves as narcotics agents, told [the citizen] that he was suspected of transporting narcotics, and asked him to accompany them to the police room, while retaining his ticket and driver's license and without indicating in any way that he was free to depart...."   Id. at 501 (emphasis added).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.